Citation Nr: 9913003	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  98-15 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a malignant seminoma of 
the right testicle, as secondary to the service-connected 
disability of mild atrophy of the right testicle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

INTRODUCTION

The veteran has verified active military service from March 
1972 to December 1975, from February 1979 to May 1981, and 
from February 1985 to September 1993, with additional, 
unverified service.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision in which service connection 
was denied for a malignant seminoma, right testicle, as 
secondary to the service-connected mild atrophy of the right 
testicle.


FINDINGS OF FACT

1.  All relevant evidence for a fair and informed decision 
has been obtained by the originating agency.

2.  The veteran is currently diagnosed with status post-
operative orchiectomy with radiation treatment for malignant 
seminoma of the right testicle that is etiologically related 
to the service-connected atrophy of right testicle.


CONCLUSION OF LAW

The malignant seminoma of the right testicle is secondary to 
the service-connected disability of mild atrophy of the right 
testicle.  38 U.S.C.A. § 1110, 1131 5107(b) (West 1991); 
38 C.F.R. § 3.303, 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For the Board to consider the veteran's claim, the veteran 
must submit evidence that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  A well-grounded claim also requires more than 
just mere allegations that the veteran's service, or an 
incident which occurred therein, resulted in illness, injury, 
or death.  The veteran must submit supporting evidence that 
would justify the belief that the claim is plausible.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  Evidentiary assertions by the 
claimant must be accepted as true for the purpose of 
determining if a claim is well-grounded, except where such 
assertions are inherently incredible or beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1998).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's currently disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Service connection may be established for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (1998).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994).

The veteran contends that he currently suffers from right 
testicular cancer that is the result of his service-connected 
right testicular atrophy.  To this end, the veteran has 
presented competent medical evidence of a diagnosis of 
malignant seminoma of the right testicle, for which he has 
undergone surgery and radiation therapy.  In addition, the 
evidentiary record reflects that he is service-connected for 
a disability described as mild atrophy of the right testicle.  
Finally, the veteran has presented medical expert opinions 
proffering the necessary nexus, or causal link, between the 
right testicular cancer and the service-connected right 
testicular disability.

Service medical records show that the veteran presented in 
October 1984 with complaints of pain in his right testicle.  
He reported that approximately one year prior, his testicle 
had swollen and become painful.  The examiner observed that 
the right testicle appeared smaller in size to the left 
testicle, but noted no tenderness or masses.  The entry shows 
an assessment of atrophic right testicle.  The veteran's 
report of medical examination at discharge from active 
service, dated in February 1993, identifies no genito-urinary 
abnormalities, defects, or diagnoses.  However, a report of 
medical examination dated in January 1985 reveals that the 
veteran was found to evidence an atrophic right testicle, 
secondary to trauma.

As noted above, the veteran was service-connected for a 
disability described as mild atrophy of the right testicle, 
following his discharge from active service.  A report of VA 
examination, dated in February 1998, is of record and shows 
that the veteran underwent an orchiectomy in December 1997.  
A pathology report dated in the same month revealed a 
malignant seminoma cancer, stage one.  Thereafter, beginning 
in January 1998, the veteran was prescribed radiation 
treatments.  The VA examiner, C.F. Clark, M.D., diagnosed 
status post-operative right orchiectomy with radiation 
treatment for malignant seminoma, but opined that this 
condition is not related to the minimal atrophy first noted 
in service in 1984.  Dr. Clark also expressed the opinion 
that the veteran's testicular atrophy and chronic pain were 
"secondary to his herniorrhaphy performed around 1983."

The veteran testified before the undersigned member of the 
Board in February 1999.  At the hearing he submitted a 
medical expert opinion, dated in January 1999, from his 
treating physician, Charles Beauchamp, M.D., Ph.D., an 
attending general physician at the VA Medical Center (MC) in 
Durham, North Carolina.  The veteran further testified that 
Dr. Beauchamp teaches on the staff of Duke University.  
Dr. Beauchamp's opinion is that the inflammation and atrophy 
of the testicle are etiologically related to the cancer that 
subsequently developed.  He explained the basis for his 
opinion, noting that atrophied testicles due to non-descent 
are at a higher risk for cancer, and that inflammation and 
scarring of a body part are precursors to the formation of 
cancer in the formerly inflamed, subsequently atrophied, or 
scarred body part.  He concluded that it is very reasonable 
to presume that the veteran's testicle cancer in his 
atrophied testicle is a direct result of the much earlier 
damage that was done to his testicle.

After his hearing, the veteran also submitted a medical 
opinion, dated in February 1999, by Arthur G. Klose, M.D., a 
urologic surgeon.  Dr. Klose's opinion states, in pertinent 
part:

The testes is an uncommon location for 
development of cancer.  Only 7400 cases 
of testicular cancer are predicted in 
1999 in the American male population.  
However, the risk of testicular cancer is 
much higher in a population of men with 
prior testicular abnormalities such as 
trauma, atrophy, and cryptorchidism.  
Although there was no history of 
cryptorchidism in the case of [this 
veteran], there is a clear cut history of 
trauma, inflammation, and subsequent 
atrophy.  I feel that the development of 
testicular cancer in 1997 most likely 
resulted from the earlier insult to the 
testicle in 1983.  I believe that the 
earlier injury and failed attempt at 
regeneration in the right testicle 
resulted in the later development of 
seminoma.

The Board finds that the opinions of Dr. Beauchamp and Dr. 
Klose outweigh that of Dr. Clark.  This is so for the 
following reasons.  First, whereas Dr. Clark examined the 
veteran in February 1998, Dr. Beauchamp-also a VA 
physician-is the veteran's treating physician, and Dr. Klose 
is a specialist in the field of urologic surgery.  Moreover, 
the opinions of Drs. Beauchamp and Klose contain the 
reasoning behind their opinions and are more detailed as 
compared to the opinion of Dr. Clark.  

Thus, the Board finds that the evidence demonstrates that the 
currently manifested malignant seminoma of the right testicle 
is etiologically related to the service-connected disability 
of mild atrophy of the right testicle, and that this 
disability was therefore incurred as a result of active 
service.  Service connection for the malignant seminoma of 
the right testicle, as secondary to the service-connected 
disability of mild atrophy of the right testicle, is 
accordingly appropriate.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998).


ORDER

Service connection for a malignant seminoma of the right 
testicle, as secondary to the disability of mild atrophy of 
the right testicle, is granted.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

